DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2017/0358825 to Yoshima (included in Applicant’s IDS filed 1/21/2020).
	Regarding claims 1, 5, and 6, Yoshima teaches an electrolyte composition comprising
an electrolyte powder, wherein the electrolyte powder is an oxide-based electrolyte powder (Li7La3Zr2O12 particles, ¶0100, 0101; ¶0029, 0053)
a binder (PVdF; ¶0043)
an ion-conductive material that is an ion-conductive solution including a metal ion compound (LiPF6 is dissolved into a solvent).
Yoshima does not specifically teach that the binder is a polymer compound that is stable toward metal ions. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The specification describes polymer compounds that are stable toward metal ions in paragraphs [0011] and [0029]. Such compounds include PVDF, which is present in the composition as binder. Therefore the binder taught by Yoshima is necessarily stable towards metal ions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Further, Yoshima does not specifically recite that the oxide-based electrolyte powder is an oxide-based ceramic electrolyte powder. The specification describes ceramic compounds in paragraph [0010]. Such compounds include Li7La3Zr2O12 (LLZ), which is the compound used to form the oxide-based electrolyte powder of Yoshima. Therefore the powder is necessarily ceramic.
Regarding claim 5, Yoshima teaches the composition of claim 1. Yoshima further teaches that, when the electrolyte composition is mixed, a composite material of the binder and the ion-conductive material is formed between the particles of the electrolyte powder (Figs. 3, 8, illustrate that electrolyte powder particles 121 are suspended in gelled organic electrolyte 122 such that the electrolyte is between the particles; the gelled organic electrolyte comprises the ion-conductive material dispersed throughout according to the previously cited passages and ¶0048-0056, 0102).
Yoshima does not specifically teach that a melting point derived from the ion-conductive material disappears in a differential scanning calorimeter (DSC) or that, in NMR, peaks specific to the ion-conductive material for 7Li and 1H shift towards a high magnetic field side with increasing content of the ion-conductive material. However, it is expected that Yoshima’s composition has such properties, as it has the claimed structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 6, Yoshima teaches the composition of claim 1. Yoshima further teaches that, in a mixture resulting from mixing the electrolyte composition, a composite material of the binder and the ion-conductive material is formed between the particles of the electrolyte powder (Figs. 3, 8, illustrate that electrolyte powder particles 121 are suspended in gelled organic electrolyte 122 such that the electrolyte is between the particles; the gelled organic electrolyte comprises the ion-conductive material dispersed throughout according to the previously cited passages and ¶0048-0056, 0102). Yoshima teaches that the mixture has a conductivity higher than 10-6 S cm-1 (Table 3, ¶0115-0119). The limitation that the conductivity is measured in accordance with the claimed conductivity measurement procedure is a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113.I.
Regarding claims 7-9, Yoshima teaches a battery (¶0100-0102) comprising an electrolyte film, the electrolyte film formed comprising an electrolyte powder and a composite material resulting from compositing a binder and an ion-conductive material, the electrolyte film formed using the following composition:
an electrolyte powder, wherein the electrolyte powder is an oxide-based ceramic electrolyte powder (Li7La3Zr2O12 particles, ¶0100, 0101; ¶0029, 0053)
a binder (PVdF; ¶0043)
an ion-conductive material that is an ion-conductive solution including a metal ion compound (LiPF6 is dissolved into a solvent).
Yoshima does not specifically teach that the binder is a polymer compound that is stable toward metal ions. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The specification describes polymer compounds that are stable toward metal ions in paragraphs [0011] and [0029]. Such compounds include PVDF, which is present in the composition as binder. Therefore the binder taught by Yoshima is necessarily stable towards metal ions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
The composite material is present being mixed with the electrolyte powder throughout a thickness direction of the electrolyte film (Figs. 3, Fig. 8, ¶0048-0054).

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0302399 to Saimen (included in Applicant’s IDS filed 1/21/2020).
Regarding claims 1, 4, and 5, Saimen teaches an electrolyte composition (layer 6 of Fig. 1; inclusive of layer 6a of Figs. 2, 6) comprising
an electrolyte powder that is an oxide-based electrolyte powder (¶0075)
a binder (¶0077)
an ion-conductive material that is an ion-conductive solution including a metal ion compound (¶0087).
While Saimen specifically recites that the binder is stable at the operating voltage of a lithium battery (¶0051), the reference does not specifically teach that the binder is a polymer compound that is stable toward metal ions. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The specification describes polymer compounds that are stable toward metal ions in paragraphs [0011] and [0029]. Such compounds include carboxymethyl cellulose, which is present in the composition as binder. Therefore the binder taught by Saimen is necessarily stable towards metal ions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Further, Saimen does not specifically recite that the oxide-based electrolyte powder is an oxide-based ceramic electrolyte powder. The specification describes ceramic compounds in paragraph [0010]. Such compounds include Li7La3Zr2O12 (LLZ), which is the compound used to form the oxide-based electrolyte powder of Saimen. Therefore the powder is necessarily ceramic.
Regarding claim 4, Saimen teaches the composition of claim 1. The electrolyte powder is a garnet-type lithium conductive ceramic (¶0014, 0015) and has an average particle size (median size D50) of 8.5 µm (¶0075).
Regarding claim 5, Saimen teaches the composition of claim 1. Saimen further teaches that, when the electrolyte composition is mixed, a composite material of the binder and the ion-conductive material is formed between the particles of the electrolyte powder (the ion-conductive solution impregnates portion 6a, which clearly has spaces between the particles according to Figs. 2, 6, ¶0088).
Saimen does not specifically teach that a melting point derived from the ion-conductive material disappears in a differential scanning calorimeter (DSC) or that, in NMR, peaks specific to the ion-conductive material for 7Li and 1H shift towards a high magnetic field side with increasing content of the ion-conductive material. However, it is expected that Saimen’s composition has such properties, as it has the claimed structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 7-9, Saimen teaches a battery (¶0084-0091) comprising an electrolyte film (layer 6 of Fig. 1; inclusive of layer 6a of Figs. 2, 6) formed from an electrolyte composition comprising an electrolyte powder and a composite material resulting from compositing a binder and an ion-conductive material, the electrolyte film formed using the following composition: 
an electrolyte powder that is an oxide-based electrolyte powder (¶0075)
a binder (¶0077)
an ion-conductive material that is an ion-conductive solution including a metal ion compound (¶0087).
While Saimen specifically recites that the binder is stable at the operating voltage of a lithium battery (¶0051), the reference does not specifically teach that the binder is a polymer compound that is stable toward metal ions. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The specification describes polymer compounds that are stable toward metal ions in paragraphs [0011] and [0029]. Such compounds include carboxymethyl cellulose, which is present in the composition as binder. Therefore the binder taught by Saimen is necessarily stable towards metal ions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Further, Saimen does not specifically recite that the oxide-based electrolyte powder is an oxide-based ceramic electrolyte powder. The specification describes ceramic compounds in paragraph [0010]. Such compounds include Li7La3Zr2O12 (LLZ), which is the compound used to form the oxide-based electrolyte powder of Saimen. Therefore the powder is necessarily ceramic.
The composite material is present being mixed with the electrolyte powder throughout a thickness direction of the electrolyte film (the ion-conductive solution impregnates portion 6a, which clearly has spaces between the particles in a thickness direction according to Figs. 2, 6, ¶0088).

Claims 1, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0268627 to Lee.
Regarding claims 1 and 5, Lee teaches an electrolyte composition comprising
an electrolyte powder which is an oxide-based electrolyte powder (nano-scale solid electrolyte, ¶0037, 0048)
a binder (¶0041)
an ion-conductive material (electrolytic solution), which is an ion-conductive solution including a metal ion compound.
Lee does not specifically teach that the binder is a polymer compound that is stable toward metal ions. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The specification describes polymer compounds that are stable toward metal ions in paragraphs [0011] and [0029]. Such compounds include polyvinylidene fluoride (PVDF), which is present in an embodiment of Lee’s composition as binder. Therefore the binder taught by Lee is necessarily stable towards metal ions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Further, Lee does not specifically recite that the oxide-based electrolyte powder is an oxide-based ceramic electrolyte powder. The specification describes ceramic compounds in paragraph [0010]. Such compounds include Li7La3Zr2O12 (LLZ) and Li3La(2/3-x)TiO3 (LLT), which are compounds used to form the oxide-based electrolyte powder of embodiments of Lee. Therefore the powder is necessarily ceramic.
Regarding claim 5, Lee teaches the composition of claim 1. Lee further teaches that, when the electrolyte composition is mixed, a composite material of the binder and the ion-conductive material is formed between the particles of the electrolyte powder (the gel electrolyte formed of binder and ion-conductive material fills air spaces which are also filled by electrolyte powder, Fig. 2, ¶0040).
Lee does not specifically teach that a melting point derived from the ion-conductive material disappears in a differential scanning calorimeter (DSC) or that, in NMR, peaks specific to the ion-conductive material for 7Li and 1H shift towards a high magnetic field side with increasing content of the ion-conductive material. However, it is expected that Lee’s composition has such properties, as it has the claimed structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 7-9, Lee teaches a battery comprising an electrolyte film formed from an electrolyte composition comprising an electrolyte powder and a composite material resulting from compositing a binder and an ion-conductive material, the electrolyte composition comprising:
an electrolyte powder which is an oxide-based electrolyte powder (nano-scale solid electrolyte, ¶0037, 0048)
a binder (¶0041)
an ion-conductive material (electrolytic solution), which is an ion-conductive solution including a metal ion compound.
Lee does not specifically teach that the binder is a polymer compound that is stable toward metal ions. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The specification describes polymer compounds that are stable toward metal ions in paragraphs [0011] and [0029]. Such compounds include polyvinylidene fluoride (PVDF), which is present in an embodiment of Lee’s composition as binder. Therefore the binder taught by Lee is necessarily stable towards metal ions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Further, Lee does not specifically recite that the oxide-based electrolyte powder is an oxide-based ceramic electrolyte powder. The specification describes ceramic compounds in paragraph [0010]. Such compounds include Li7La3Zr2O12 (LLZ) and Li3La(2/3-x)TiO3 (LLT), which are compounds used to form the oxide-based electrolyte powder of embodiments of Lee. Therefore the powder is necessarily ceramic.
Per claim 8, Lee further teaches that the composite material is present being mixed with the electrolyte powder throughout a thickness direction of the electrolyte film (the gel electrolyte formed of binder and ion-conductive material fills air spaces which are also filled by electrolyte powder, Fig. 2, ¶0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.
Regarding claim 6, Lee teaches the composition of claim 1. Lee further teaches that, in a mixture resulting from mixing the electrolyte composition, a composite material of the binder and the ion-conductive material is formed between the particles of the electrolyte powder (the gel electrolyte formed of binder and ion-conductive material fills air spaces which are also filled by electrolyte powder, Fig. 2, ¶0040). Lee teaches that components of the mixture have a conductivity higher than 10-6 S cm-1 (¶0004, 0037). It is expected that the electrolyte composition of Lee necessarily has the claimed conductivity, as it has the claimed structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Alternatively, if it can be shown that Lee’s composition does not inherently possess the property, in light of Lee’s teachings it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the conductivity by choice of material and composition of the mixture. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The limitation that the conductivity is measured in accordance with the claimed conductivity measurement procedure is a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113.I.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 2 and 3, the rejection of claims 2 and 3 relies upon a different embodiment of Lee than used in the rejection of 1 under anticipation above. 
Lee teaches an electrolyte composition (¶0056) comprising
an electrolyte powder (nano-scale electrolyte powder, ¶0054)
a binder (PEGDA/benzoyl peroxide, ¶0055)
an ion-conductive material (LiPF6 dissolved in EC/DEC), which is an ion-conductive solution including a metal ion compound.
The particular binder used in the embodiment of ¶0054-0056 of Lee is MEGDA. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute polyvinylidene fluoride for MEGDA, as it would have merely required the substitution of materials recognized as suitable for the same purpose (¶0041). Lee does not specifically teach that the binder is a polymer compound that is stable toward metal ions. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The specification describes polymer compounds that are stable toward metal ions in paragraphs [0011] and [0029]. Such compounds include polyvinylidene fluoride (PVDF), which is present in an embodiment of modified-Lee’s composition as binder. Therefore the binder taught by modified-Lee is necessarily stable towards metal ions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Further, Lee does not specifically recite that the electrolyte powder of the embodiment of ¶0054-0056 of Lee is an oxide-based ceramic electrolyte powder. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute Li7La3Zr2O12 (LLZ) or Li3La(2/3-x)TiO3 (LLT) for the sulfide solid electrolyte of that embodiment, as it would have merely required the substitution of materials recognized as suitable for the same purpose (¶0037). The specification describes ceramic compounds in paragraph [0010]. Such compounds include Li7La3Zr2O12 (LLZ) and Li3La(2/3-x)TiO3 (LLT), which are compounds used to form the oxide-based electrolyte powder of embodiments of modified-Lee. Therefore the powder is necessarily an oxide-based ceramic electrolyte powder.
The electrolyte powder of the embodiment of ¶0054-0056 of Lee is present in the electrolyte composition at 85 parts per weight (¶0056). The binder is present at (10% PEGDA + 0.5% benzoyl peroxide)*0.15 ~ 1.6 parts per weight, and the ion-conductive material is present at (89.95%)*0.15 ~ 13.5 parts per weight. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the proportion of electrolyte powder, binder, and ion-conductive material in an electrolyte composition in order to optimize the physical properties such as binding strength between particles in the powder and ion conductivity (¶0047, 0048).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726